             Case 3:20-mj-71196-MAG Document 12 Filed 12/01/20 Page 1 of 2



 1   DOUGLAS I. HORNGRAD
     Attorney at Law
 2   (State Bar No. 95086)
     1736 Stockton Street
 3   Maybeck Building Four
     San Francisco, California 94133
 4
     Telephone (415) 397-9509
 5   Facsimile (415) 397-9519

 6   Attorney for BROOKE SOLIS

 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN FRANCISCO DIVISION
10

11
       UNITED STATES OF AMERICA,                        Case No.: 3-20-mj-71196 MAG
12
                        Plaintiff,                      STIPULATION AND [PROPOSED]
13                                                      ORDER TO CONTINUE HEARING
               v.                                       DATE, AND TO EXCLUDE TIME
14                                                      FROM DECEMBER 8, 2020 TO
       BROOKE SOLIS,                                    JANUARY 13, 2021
15
                       Defendant.
16
17           The above-titled matter is currently scheduled for a status conference and preliminary

18   examination before the Court on December 8, 2020. The defense needs additional time to

19   review the voluminous discovery. The government stipulates to this request for a continuance.

20   Therefore, the parties agree and jointly request that the December 8, 2020 hearing should be

21   continued, and the parties jointly propose that the status and preliminary hearing now be held

22   on January 13, 2021, at 10:30 a.m.

23           The parties further stipulate that the time between December 8, 2020 and January 13,

24   2021, should be excluded, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), to allow for the effective

25   preparation of the defendant’s counsel. The parties stipulate, and ask the Court to find, that the

26   requested exclusion of time is in the interests of justice and outweighs the best interest of the

27   public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

28

     [PROPOSED] STIPULATED ORDER
     SOLIS, 20-MJ-71196
             Case 3:20-mj-71196-MAG Document 12 Filed 12/01/20 Page 2 of 2



 1            IT IS SO STIPULATED.
 2            Dated: December 1, 2020            DAVID L. ANDERSON
 3                                               United States Attorney
                                                 Northern District of California
 4
                                                           /S/
 5
                                                 ROBIN HARRIS
 6                                               Assistant United States Attorney

 7

 8            Dated: December 1, 2020
                                                           /S/
 9
                                                 DOUGLAS HORNGRAD
10                                               Attorney for Defendant

11

12
                                         [PROPOSED] ORDER
13

14
             IT IS SO ORDERED.
15
                      December 1, 2020
             DATED: _______________               ______________________________
16                                                HON. LAUREL BEELER
                                                  United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26
27

28   [PROPOSED] STIPULATED ORDER
     SOLIS, 20-MJ-71196
                                             2
